HILLSBOROUGH COUNTY.
The property is devoted exclusively to the purposes of a seminary of learning, the educational course of which comprises all the branches of instruction, both useful and ornamental, usually included in the academic course of the higher seminaries for the finished instruction of young ladies. In addition to this, the pupils, we are told, are carefully instructed in moral and religious principles, as understood by the adherents of the Roman Catholic church.
Notwithstanding by the policy of our fathers, as expressed in their bill of rights, Art. 6, the protestant religion is regarded with peculiar favor, still every denomination of Christians, demeaning themselves quietly and as good subjects of the state, is declared to be equally under the protection of the law.
Protection and taxation are reciprocal. Our constitution prescribes the duty of legislators and magistrates, "in all future periods of this government, to cherish the interests of literature and the sciences, and all seminaries and public schools; to encourage private and public institutions for the promotion of * * arts, sciences, c., * * to countenance and inculcate the principles of humanity and general benevolence, public and private charity, industry, economy, sincerity, sobriety, and all social affections." Const., art. 83.
In the performance of this prescribed duty, the legislature has seen fit to provide for the exemption from taxation, without distinction of *Page 510 
sect, denomination, or party, all houses of public worship, school-houses, and seminaries of learning. Gen. Stats., ch. 49, sec. 2.
We live in an age three hundred years later than the eve of St. Bartholomew and the fires of Smithfield. The fruits of the age, grown from the rough but kindly soil where our fathers planted good seed, are charity and toleration. They hoped their children might possess, enjoy, and practice these virtues, precious in their estimation, because to them their grace and beauty had been denied; and, because we have regarded the precepts of our fathers, the laws of this generation encompass, encourage, and protect all classes alike.
So long as people behave themselves in a peaceable and orderly manner, the doors to intellectual culture, enjoyment, and progress stand wide open. It is none of our business, in such a case, whether the lady superior of the sisters of mercy upholds the dogmas of the Romish church, or inculcates the doctrine of universal salvation after the most liberal sort of protestantism. It would be a reproach to us if it were otherwise, and, happily, under the law it cannot be.
The law requires that these taxes shall be abated.
LADD, J., and RAND, J., C. C., concurred.
Exceptions overruled.